Citation Nr: 1725583	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder. 

2. Entitlement to service connection for insomnia, to include as secondary to an acquired psychiatric disorder.

3. Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. The Veteran filed a Notice of Disagreement (NOD) in October 2011 and a Statement of the Case (SOC) was issued in May 2012. The Veteran filed his Substantive Appeal via a VA Form 9 in May 2012. Thus, the Veteran perfected a timely appeal of the issues.

In November 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in January 2015, at which time the claim was remanded for additional development. The case is again before the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA treatment records show that the Veteran was initially seen in the Hibbing CBOC in April 2011 during which time a psychiatric mental health nurse practitioner provided diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, insomnia, and rule out PTSD on Axis I. The Veteran was referred to Dr. T.P. "for medication management and diagnosis of PTSD." When seen in July 2011, Dr. T.P. provided diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, insomnia, alcohol dependency, and tobacco use disorder on Axis I. No diagnosis of PTSD was rendered. 

Thereafter, the Veteran was provided a VA examination for his claim of PTSD in July 2011. The examiner noted that the Veteran had "exaggerated" responses that "cast doubt on the validity of his Mississippi Score." The examiner noted "concerns" with the Veteran's self-report. The examiner determined that the Veteran did not meet the diagnostic criteria for a DSM-IV diagnosis of PTSD. The examiner pointed out that the Veteran denied experiencing problems before the previous summer, but the examiner noted that records show the Veteran had a history of some anxiety and depression. The examiner found that the Veteran likely meets the criteria for anxiety disorder, but found that it is "not related" to the Veteran's reported stressor. The examiner noted that the Veteran stated that his anxiety began in the 1980's after he attempted sobriety. The examiner also noted that the Veteran "likely" has a secondary diagnosis of depressive disorder, not otherwise specified, that appears to be "rather recent and unrelated to his military stressor." 

Thereafter, a September 2011 VA psychiatric record continued to note diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, insomnia, alcohol dependency, and tobacco use disorder on Axis I by Dr. T.P. In a letter dated June 2012 but signed September 2011, Dr. T.P. noted that the Veteran had been seen in the Hibbing VA clinic since April 2011 and that he had been seen on a regular basis for treatment of depressive disorder, anxiety, and insomnia. Dr. T.P. provided diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, insomnia, alcohol dependency, and tobacco use disorder on Axis I. Further in the letter, however, Dr. T.P. references PTSD. Specifically, on Axis III, Dr. T.P. noted "Liable HTN from Chronic stress and anxiety of PTSD." Dr. T.P. further noted that "[i]ncreased stress or unavoidable triggers cause exacerbation of his PTSD symptoms which include sleep issues." The Veteran's care was transferred to Dr. S.M. according to a January 2012 VA psychiatric record. Dr. S.M. noted that the Veteran "presents with PTSD and general anxiety symptoms under good control with current meds." In April 2012, Dr. S.M. prepared a Review Disability Benefits Questionnaire for PTSD and provided diagnoses of PTSD and anxiety disorder on Axis I. In a June 2012 letter, Dr. S.M. noted that while sleep problems could be related to mental health issues, it was difficult to establish a relationship between hypertension and mental health problems. 

The Board found that another comprehensive VA examination should be conducted to determine whether the Veteran had an acquired psychiatric disorder credibly linked to in-service events. Also, as the Veteran's claims of entitlement to service connection for hypertension and insomnia were based on a secondary service connection theory of entitlement, the Board directed the AOJ to obtain an opinion as to whether the Veteran's hypertension and insomnia were secondary to the psychiatric disorder. Service connection may be established for disability which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (a) (2016). Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995). 

In addition to affording the Veteran a VA examination, the January 2015 remand directed the AOJ to obtain treatment records that the Veteran identified at his November 2013 hearing that had not been associated with the claims file. Specifically, the Veteran testified that he began seeking treatment for his mental health conditions, including anxiety, depression, insomnia, and high blood pressure in 1984 from the "Bagley clinic." He reported that he received treatment from two different physicians: Dr. V. and Dr. P. However, these records were not of record at the time. 

VA sent a development letter in March 2015 for the Veteran to provide authorization for release of medical records from Dr. V. and Dr. P. at the Clearwater Clinic in Bagley, Minnesota. In responding to that letter, the Veteran indicated that he sent a release of information to the clinic at their request and that he was subsequently informed that his records from 1980-1990 were most likely shredded and no longer available.

The Board also directed the AOJ to obtain a copy of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based. In April 2015, VA requested SSA medical records. In May 2015, the SSA National Records Center responded and indicated that there were no medical records in their possession. 

The Veteran was afforded a VA examination in May 2015. He was diagnosed with unspecified anxiety disorder, unspecified depressive disorder, and mild alcohol use disorder. The examiner indicated that he had reviewed the Veteran's VA e-folder. In detailing the Veteran's history, the examiner noted the Veteran's initial PTSD C&P examination in July 2011 when the Veteran was diagnosed with anxiety disorder and depressive disorder, both of which were found to be unrelated to the Veteran's stressor, as well as alcohol abuse. The examiner reviewed the April 2012 PTSD DBQ by Dr. M.S. and indicated that only two avoidance symptoms were checked on that exam where a finding of three is needed to fulfill Criterion C. He noted that only one hyperarousal symptom was checked where two are needed to fulfill Criterion D. Based upon this, the examiner opined that the Veteran did not meet the full criteria for PTSD. The examiner also noted the June 2012 letter of Doctor T.P. which diagnosed anxiety disorder, depressive disorder, insomnia, and alcohol dependence. 

He noted that the Veteran is currently receiving medication management at Hibbing CBOC and that current mental health notes showed a diagnostic impression of anxiety disorder and depressive disorder. In assessing the Veteran's claimed stressors; the examiner stated that during his tour of duty in Vietnam the Veteran experienced numerous mortar attacks. As such, this stressor met Criterion A and was related to the Veteran's fear of hostile military or terrorist activity. In evaluating Criterion A, the examiner indicated that the Veteran had directly experienced a traumatic event or events. The examiner indicated that the Veteran largely denied most symptoms of PTSD but endorsed unpleasant dreams and hypervigilance. The examiner stated that the Veteran does not meet criteria for PTSD. 

The Veteran described some mild symptoms of anxiety, with the examiner noting depressed mood and anxiety as symptoms that the Veteran suffers from. The Veteran indicated "streaks" of anxiety with intermittent irritability and physical symptoms of anxiety several times per week. These symptoms included shortness of breath, sweating, and racing heart. The Veteran denied experiencing panic attacks. According to the examiner, the time frame and nexus of his anxiety were uncertain. The examiner opined that there was no clear connection between his anxiety and his combat stressor or military service. Thus, the examiner opined that it was less likely than not that his anxiety was related to his combat stressor or military service. 

The examiner further noted that the Veteran has been diagnosed with an anxiety disorder on multiple occasions in both treatment contexts by Dr. T.P. and Dr. M.S. and in forensic contexts on both the 2011 examination and the May 2015 examination. The examiner reiterated that there was no clear connection between the Veteran's anxiety and his combat stressor or military service.  In regard to the unspecified depressive disorder, the examiner noted that the Veteran's depression is not related to his combat stressor or military service.  In regard to insomnia, the examiner maintained that the "Veteran does not warrant a diagnosis of insomnia," and that his "[s]leeping problems may be a symptom of his anxiety and/or depressive disorder, but again these disorders are not related to military service."

The Board finds that the opinion of the May 2015 examiner is inadequate to the extent that the examiner does not provide a rationale for finding that the Veteran's depressive disorder is not related to service, and the examiner does not explain why a diagnosis of insomnia is not warranted.  For these reasons, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Return the VA examination report and the file to the May 2015 VA examiner (or another appropriate examiner if unavailable) for an addendum opinion in regard to the diagnosed unspecified depressive disorder and the claimed insomnia disorder.  The claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record has been reviewed.  The examiner is asked to respond to the following:

(a) In regard to the finding that the Veteran's unspecified depressive disorder is not related to his combat stressor or military service, please explain why his unspecified depressive disorder is not related to service. 

(b) In regard to the finding that the Veteran does not warrant a diagnosis of insomnia, and in light of the previous diagnoses of insomnia from other health care professionals contained in the record, please explain why a diagnosis of insomnia is not appropriate.  

2. Thereafter, readjudicate the claims of service connection for an acquired psychiatric disorder, insomnia, and hypertension. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



